The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the communication filed on 05/14/2020. Claims 1-26 were pending in the application. Claims 1-6, 9-19 and 22-26 have been allowed. Claims 7-8 and 20-21 are cancelled. Claim 1 and 14 are independent claims.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Joshua A. Crawford on July 1st, 2022 followed by an e-mail.
The application has been amended as follows: 

(Currently amended) A method for calibrating simulation models to generate digital twins for physical entities, comprising:
receiving a plurality of datasets for a plurality of corresponding physical entities;
enqueueing a calibration request to a calibration requests queue for each received dataset, the calibration request comprising information indicating a dataset and a physical entity corresponding to the dataset;
deploying a plurality of calibration engines and a plurality of corresponding simulation clusters for generating a plurality of calibration results for a plurality of calibration requests dequeued from the calibration requests queue, wherein a calibration result corresponding to the calibration request comprises a set of values selected for parameters of a simulation model based on the dataset of the physical entity, wherein generating the calibration result for the calibration request dequeued from the calibration requests queue comprises:
generating a plurality of simulation requests for the physical entity based on the dataset of the physical entity corresponding to the dequeued calibration request, wherein each simulation request comprises a set of values selected for the parameters of the simulation model; and
enqueuing each generated simulation request from the plurality of simulation requests onto a simulation requests queue;
enqueuing each calibration result to a calibration results queue as the plurality of calibration engines generates the calibration result; [[and]]
storing a plurality of calibration results dequeued from the calibration results queue in association with the plurality of corresponding physical entities as information used to generate a plurality of corresponding digital twins;
	dequeuing a simulation request from the simulation requests queue to an available model simulator in the simulation cluster to run the simulation model with the set of values included in the simulation request;
running the simulation model configured according to the set of values to generate simulation outputs; and
enqueueing a simulation result comprising the simulation outputs to a simulation results queue.

(Original) The method of claim 1, wherein receiving the plurality of datasets comprises:
receiving an input data file comprising the plurality of datasets; and
parsing the input data file to identify the plurality of physical entities and the plurality of corresponding datasets.

(Original) The method of claim 1, wherein the dataset for the physical entity comprises data derived from the physical entity.

(Original) The method of claim 1, wherein the dataset for the physical entity for the physical entity comprises a calibration setting for a parameter to be calibrated for a simulation model of the physical entity, wherein the calibration setting comprises a specific range of values for the parameter.

(Original) The method of claim 1, wherein deploying the plurality of calibration engines and the plurality of corresponding simulation clusters comprises deploying a calibration engine and a corresponding simulation cluster by:
allocating a plurality of computing resources on a cloud platform; and
spinning up one or more containers on each allocated computing resource to deploy one or more corresponding model simulators in the simulation cluster.

(Original) The method of claim 5, comprising:
spinning up a plurality of containers based on a simulation application image to concurrently run a plurality of respective model simulations for the plurality of calibration requests.

(Cancelled) 

(Cancelled) 

(Original) The method of claim 7, comprising:
evaluating one or more simulation results dequeued from a simulation results queue to determine whether to iteratively generate and enqueue another simulation request to the simulation requests queue to be processed by the simulation cluster.

(Original) The method of claim 9, wherein evaluating a first simulation request of the one or more simulation requests comprises:
comparing simulation outputs in the first simulation request with training data from the dataset corresponding to the physical entity to compute a fitness score representing how closely the output matches the training data.

(Original) The method of claim 1, wherein generating the calibration result for the calibration request dequeued from the calibration requests queue comprises:
monitoring available computing and memory resources on a cloud computing platform;
when the available computing and memory resources permit, dequeuing a next calibration request from the calibration requests queue to a calibration engine and a corresponding simulation cluster deployed to process the next calibration request.

(Original) The method of claim 1, wherein enqueueing each calibration result to the calibration results queue comprises:
ramping down computing resources used to generate the enqueued calibration result.

(Original) The method of claim 12, wherein ramping down the computing resources comprises:
terminating a plurality of containers spun up in the simulation cluster to generate the calibration result.

(Currently Amended) A system comprising a memory and hardware processor for calibrating simulation models to generate digital twins for physical entities, comprising:
a calibration orchestrator configured to:
receive a plurality of datasets for a plurality of corresponding physical entities, and
enqueue a calibration request to a calibration requests queue for each received dataset, the calibration request comprising information indicating a dataset and a physical entity corresponding to the dataset; and
a calibration system configured to:
	deploy a plurality of calibration engines and a plurality of corresponding simulation clusters for generating a plurality of calibration results for a plurality of calibration requests dequeued from the calibration requests queue, wherein a calibration result corresponding to the calibration request comprises a set of values selected for parameters of a simulation model based on the dataset of the physical entity, wherein generating the calibration result for the calibration request dequeued from the calibration requests queue comprises:
generating a plurality of simulation requests for the physical entity based on the dataset of the physical entity corresponding to the dequeued calibration request, wherein each simulation request comprises a set of values selected for the parameters of the simulation model; and
enqueuing each generated simulation request from the plurality of simulation requests onto a simulation requests queue; and
enqueue each calibration result to a calibration results queue as the plurality of calibration engines generates the calibration result; [[and]]
wherein the calibration orchestrator is configured to:
store a plurality of calibration results dequeued from the calibration results queue in association with the plurality of corresponding physical entities as information used to generate a plurality of corresponding digital twins;
dequeue a simulation request from the simulation requests queue to an available model simulator in the simulation cluster to run the simulation model with the set of values included in the simulation request;
run the simulation model configured according to the set of values to generate simulation outputs; and
enqueue a simulation result comprising the simulation outputs to a simulation results queue.

(Original) The system of claim 14, wherein to receive the plurality of datasets, the calibration orchestrator is configured to:
receive an input data file comprising the plurality of datasets; and
parse the input data file to identify the plurality of physical entities and the plurality of corresponding datasets.

(Original) The system of claim 14, wherein the dataset for the physical entity comprises data derived from the physical entity.

(Original) The system of claim 14, wherein the dataset for the physical entity for the physical entity comprises a calibration setting for a parameter to be calibrated for a simulation model of the physical entity, wherein the calibration setting comprises a specific range of values for the parameter.

(Original) The system of claim 14, wherein to deploy the plurality of calibration engines and the plurality of corresponding simulation clusters, the calibration orchestrator is configured to deploy a calibration engine and a corresponding simulation cluster by:
allocating a plurality of computing resources on a cloud platform; and
spinning up one or more containers on each allocated computing resource to deploy one or more corresponding model simulators in the simulation cluster.

(Original) The system of claim 18, wherein the calibration orchestrator is configured to:
spin up a plurality of containers based on a simulation application image to concurrently run a plurality of respective model simulations for the plurality of calibration requests.

(Cancelled) 

(Cancelled) 

(Original) The system of claim 20, wherein the calibration orchestrator is configured to:
evaluate one or more simulation results dequeued from a simulation results queue to determine whether to iteratively generate and enqueue another simulation request to the simulation requests queue to be processed by the simulation cluster.

(Original) The system of claim 22, wherein to evaluate a first simulation request of the one or more simulation requests, the calibration orchestrator is configured to:
compare simulation outputs in the first simulation request with training data from the dataset corresponding to the physical entity to compute a fitness score representing how closely the output matches the training data.

(Original) The system of claim 14, wherein to generate the calibration result for the calibration request dequeued from the calibration requests queue, the calibration orchestrator is configured to:
monitor available computing and memory resources on a cloud computing platform;
when the available computing and memory resources permit, dequeue a next calibration request from the calibration requests queue to a calibration engine and a corresponding simulation cluster deployed to process the next calibration request.

(Original) The system of claim 14, wherein to enqueue each calibration result to the calibration results queue, the calibration orchestrator is configured to:
ramp down computing resources used to generate the enqueued calibration result.

(Original) The system of claim 25, wherein ramping down the computing resources comprises:
terminating a plurality of containers spun up in the simulation cluster to generate the calibration result.


EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-6, 9-19 and 22-26 are allowed. The following is an examiner’s statement of reasons for allowances:   
The prior art of record Sareen (US Patent Application Publication No 2016/0247017 A1) teaches 3D virtual try on of apparel on an avatar. One or more virtual garments in graded sizes are created and stored in a database based on the received garment specifications and fabric constants. Moreover, one or more graded virtual fit models are created and stored in a database based on the received specifications.
The prior art of record Dolan (US Patent Application No 9,354,813 B1) teaches a method of modeling comprising determining, in accordance with one or more criteria, whether to use a dynamic model or a static model to model performance of one or more components of a data storage system; and modeling performance of the one or more components using the dynamic model if said determining indicates to use the dynamic model, and otherwise using the static model to model performance of the one or more components. The method also teaches determining whether a difference between the first quantity and the second quantity is less than a predetermined threshold. If the difference is less than the predetermined threshold, it may be determined that the first set of one or more storage devices does not share back-end resources of the second data storage system with the second set of one or more storage devices. If the difference is not less than the predetermined threshold, it may be determined that the first set of one or more storage devices does share back-end resources of the second data storage system with the second set of one or more storage devices.
The prior art of record Martin (US Patent Application Publication No 2019/0188058 A1) teaches: receiving a first plurality of performance goals for a plurality of storage pools , wherein each of the first plurality of performance goals specifies a performance goal for one of the plurality of storage pools ; receiving a second plurality of performance goals for a plurality of applications, wherein each of the second plurality of performance goals specifies a performance goal with respect to I/O operations directed to one or more logical devices used by one of the plurality of applications ; and determining a set of one or more proposed data movements between a first of the plurality of storage pools and a second of the plurality of storage pools.
But none of the reference mentioned above teaches “wherein generating the calibration result for the calibration request dequeued from the calibration requests queue comprises: generating a plurality of simulation requests for the physical entity based on the dataset of the physical entity corresponding to the dequeued calibration request, wherein each simulation request comprises a set of values selected for the parameters of the simulation model; and enqueuing each generated simulation request from the plurality of simulation requests onto a simulation requests queue”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433